Title: To Thomas Jefferson from Edward Miller, 12 March 1806
From: Miller, Edward
To: Jefferson, Thomas


                        
                            Sir
                            
                            Newyork, 12th. March, 1806.
                        
                        I beg leave to lay before you a small publication concerning the Malignant Fever which has so often prevailed within a few years in various parts of the United States.
                        The importance of this subject, in relation to the foreign commerce of America and the social intercourse of
                            nations, will afford, I trust, a sufficient apology for another attempt to exhibit & arrange the facts on which public
                            opinion ought to be formed. 
                  With sentiments of the highest respect, I have the honour to be, Sir, your most obedient and
                            humble Servant,
                        
                            Edward Miller
                            
                        
                    